Appeal from judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered May 22, 2003, convicting defendant, after jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 3 to 9 years, unanimously dismissed.
Since defendant has been deported, he is not presently available to obey the mandate of the court in the event of affirmance (see e.g. People v Llama, 19 AD3d 170 [2005]). Accordingly, his appeal is dismissed. Were we not dismissing the appeal, we would find that the verdict was based on legally sufficient evidence and was not against the weight of the evidence. Concur— Sullivan, J.P., Nardelli, Catterson, McGuire and Malone, JJ.